UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4980


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JARRKU NATU BENNETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.    W. Earl Britt,
Senior District Judge. (4:11-cr-00008-BR-1)


Submitted:   June 19, 2012               Decided:   September 24, 2012


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Richard L. Cannon, III, CANNON LAW OFFICES, PLLC, Greenville,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant      to    a    written       plea    agreement,     Jarrku   Natu

Bennett    pled   guilty       to   a     single   count    of   distribution      of   a

quantity     of   crack    cocaine,         violating      21    U.S.C.    § 841(a)(1)

(2006), and was sentenced to thirty-three months’ imprisonment.

Counsel for Bennett has now submitted a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that he has

divined no meritorious grounds for appeal but inquiring whether

Bennett was deprived of effective assistance of counsel at his

sentencing    and   whether         the    court   erred    in   denying    Bennett     a

downward adjustment for acceptance of responsibility under U.S.

Sentencing Guidelines Manual (“USSG”) § 3E1.1.                       The Government

has moved to dismiss the appeal of Bennett’s sentence based on

his waiver of appellate rights.                  Despite receiving notice of his

right to file a pro se supplemental brief, Bennett has declined

to do so.     We have reviewed the record, and we dismiss in part

and affirm in part.

            A criminal defendant may, in a valid plea agreement,

waive the right to appeal under 18 U.S.C. § 3742 (2006).                        United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                       We review

the validity of an appellate waiver de novo and will enforce the

waiver if it is valid and the issue appealed is within the scope

of that waiver.      United States v. Blick, 408 F.3d 162, 168 (4th



                                             2
Cir. 2005).       Generally, if the district court fully questions a

defendant regarding the waiver of his right to appeal during the

plea colloquy performed in accordance with Fed. R. Crim. P. 11,

the waiver is both valid and enforceable.                         Manigan, 592 F.3d at

627;   United     States      v.   Johnson,      410 F.3d 137,    151       (4th   Cir.

2005).      Our    review     of   the    record       convinces      us      that    Bennett

knowingly    and       voluntarily       waived        the   right       to     appeal     his

sentence.     We therefore grant the Government’s motion to dismiss

as to all sentencing issues.

            To the extent that Bennett claims that he was deprived

of effective assistance of counsel, our review of the record

convinces us that it does not conclusively show that Bennett’s

counsel     was     unconstitutionally            ineffective.                 See     United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006) (noting

ineffective assistance claims may be addressed on direct appeal

“only if the lawyer’s ineffectiveness conclusively appears from

the    record”).        Thus,      in    order    to     allow      for       the    adequate

development of the record, Bennett’s claim would be properly

brought in a 28 U.S.C.A. § 2255 (West Supp. 2012) motion rather

than on direct appeal.

            As    to    any    remaining        issues,      we    have       reviewed     the

entire record in accordance with Anders and have found no non-

waivable meritorious issues.               We therefore affirm the district



                                            3
court’s judgment as to all issues not encompassed by Bennett’s

valid waiver of appellate rights.

            This court requires that counsel inform Bennett, in

writing,   of   the     right   to   petition   the   Supreme    Court   of   the

United States for further review.               If Bennett requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on Bennett.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in   the    materials

before   the    court    and    argument    would   not   aid   the   decisional

process.

                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                        4